The disclosure is objected to because of the following informalities: Note that the following reference labels still need a corresponding description in the specification description of the indicated drawing figure: FIG. 2, “22”; FIG. 3, “28”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 24, line 2, note that “the solder pad signal generator component” lacks strict antecedent basis and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 27, line 10, note that --plurality of-- should be inserted prior to “backshort” for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hasch et al. 
Hasch et al (i.e. FIGS. 1, 2, 3) discloses a radar signal device (i.e. semiconductor module 10) comprising: a surface integrated waveguide (i.e. SIW 18) configured by a substrate within the device (10), as evident from Fig. 1, and having an upper conductive layer (i.e. upper wall 20) and a lower conductive layer (i.e. lower wall 22) connected by a plurality of waveguide vias (i.e. through-hole contactings 26) as depicted in Fig. 2; an antenna member (i.e. coupling element 42) comprised of a metal layer that is at least partially disposed within the SIW (18) and separated by the material of the substrate from the buried vias (26), as depicted in Fig 2, as per claims 25 & 28; an integrated circuit (i.e. 14) including a signal generator (i.e. oscillator 16) that functions to provide an output radar signal that is coupled by the integrated circuit to the antenna (42) for wave energy propagation through the SIW (18); the integrated circuit (14) includes a rewiring layer (i.e. (38) defining a metal layer) configured in conjunction with the lower wall (22) to couple the radar signals from the integrated circuit (14) directly to the antenna member (42), which then radiates electromagnetic energy for propagation through the SIW (18). As evident from Fig. 3, the electromagnetic wave having the radar signal is radiated from the device (10) to be reflected by a radar reflector (44) as a part of a motor vehicle radar system. Regarding claims 27 & 29, note that the waveguide vias (26) include a portion thereof that is disposed on a second side of the antenna (42) and defines as a closed end wall (i.e. 28), such that the radiated electromagnetic wave energy propagating in the SIW can be reflected by the closed end wall (28) as to reinforce wave propagation in the SIW (18) towards an open end (i.e. 30) of the SIW (18).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 10468738 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent recite substantially the same subject matter as recited in the claims of the application, and therefore the patent claims meet the application claims under an “anticipation analysis”.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Regarding the obviousness double patenting rejection, contrary to applicants’ assertion, the newly presented claims fail to resolve the conflicting nature of claims between the parent patent and the present application, as set forth in the above obviousness double patenting rejection. In particular, claims 1 & 3 of the patent, when taken collectively, recite the radar arrangement for a vehicle having the recited SIW configuration and as such meet the corresponding subject matter as set forth above in the newly presented application claims.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                         


B. Lee